DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/13/2021.
Claims 9 and 15 are amended.
Claims 1-15 are currently pending and have been allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
METHODS, SYSTEM, AND COMPUTER-READABLE MEDIUM FOR AUTOMATIC GENERATION OF IMAGE-BASED PRINT PRODUCT OFFERING


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:

	The terminal disclaimer filed 12/13/2021 in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) overcomes the nonstatutory double patenting rejection of claims 1-15 over the commonly owned U.S. Patent No. 10,803,505 B2.  
	Additionally, the Examiner agrees with Applicant’s arguments filed 12/13/2021 that the amendments of claim 9 and 15 correct the antecedent basis issues noted in the Office Action dated 09/22/2021.  Accordingly, the 35 U.S.C. § 112(b) rejections of claims 9 and 15 has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
NPL Ref U (Egorova) describes the automation of photo book creation using several adaptive algorithms.
Loui (US 2017/0193588) describes a method for evaluating and presenting a list of consumer products related to an image file of a collection of image files based on properties of the image file or the collection of image files and the consumer products. 
Tsitoukis (US 2007/0247666 A1) describes computer hardware and software that allows a user to create and disseminate a customized postcard, in either physical or electronic form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625